Fourth Court of Appeals
                                 San Antonio, Texas
                                      January 11, 2019

                                    No. 04-18-00739-CV

                        IN THE INTEREST OF T.S.C., A CHILD,

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-PA-00266
                         Honorable Richard Garcia, Judge Presiding


                                       ORDER
        The State’s brief was due on January 7, 2019. See TEX. R. APP. P. 38.6(b). On the due
date, the State filed a first motion for a twenty-day extension of time to file its brief.
       The State’s motion is GRANTED. The State’s brief is due on January 28, 2019.



                                                  _________________________________
                                                  Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of January, 2019.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court